Case 1:18-cv-12092-NI\/|G Document 9 Filed 12/19/18 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JOHN T. HIGGINS,
Plaintiff,
Civil Action No.
v. 18-12092-NMB
VERIZON OF NEW ENGLAND, INC.,
Defendant.

VVV`-f`f`fvvv

 

NEEMJRANIHHM ZDUD CEUJER
GORTON, J.

This case arises out of the allegations of a Verizon New
England‘customer in a pro se complaint naming Verizon as
defendant. Pending before the Court is plaintiff’s affidavit of
indigency and defendant's motions to dismiss and for injunctive
relief. For the reasons that follow, plaintiff will be
permitted to proceed in forma pauperis and shall show cause, in
writing, why the defendant's motions should not be granted.

I. Background

On October 5, 2018, Plaintiff John T. Higgins filed a
complaint naming Verizon as a defendant. §§§ Docket No. l.
Plaintiff alleges in his statement of claim that he has brought
the complaint “because the apartment complex [he] live[s] in is

restricting [his] telecommunications services to one local

 

1 The plaintiff improperly identifies the defendant as “Verizon of New
England” and the proper entity to be named as defendant is Verizon New
England, Inc.

Case 1:18-cv-12092-NI\/|G Document 9 Filed 12/19/18 Page 2 of 6

company.” ;dp at L III (statement of claim). He also alleges
claims of “obstruction of justice” and “collusion.” §gp at I IV
(relief), page 5. Plaintiff seeks monetary damages in the
amount of $31,000,000. ldp at I I(B)(3) (the amount in
controversy). With his complaint, plaintiff attaches what
appears to be a copy of a motion he filed in a state court
action he filed against Verizon in Middlesex Superior Court. §gp
at page 7. Plaintiff also submitted an Affidavit of Indigency
seeking waiver of the filing fee. ldp at pages 9-12.

While this action was pending, and before a summons issued,
defendant filed a motion to dismiss. §§§ Docket No. 7.
Defendant also filed a motion for injunctive relief. §pp Docket
No. 8.

II. Discussion

A. Filing Fee

Litigants seeking to proceed ip fp£ma pauperis must submit
an affidavit that includes a statement of all plaintiff's
assets. §§§ 28 U.S.C. § 1915(a)(l). Upon review of the
plaintiff’s affidavit, the Court concludes that he is without
income or assets to pay the $400.00 filing fee. He is therefore
permitted to proceed ip fp£m§ pauperis.

B. Plaintiff’s Complaint is Subject to Dismissal

As an initial matter, documents filed by an unrepresented

litigant are to be “liberally construed,” and an unrepresented

Case 1:18-cv-12092-NI\/|G Document 9 Filed 12/19/18 Page 3 of 6

plaintiff’s complaint “however inartfully pleaded, must be held
to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

 

quotation marks and citation omitted). When examining the
sufficiency of the pleadings, the Court considers whether the
plaintiff has pled “enough facts to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

 

544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009) (citation omitted). A plaintiff's complaint need not
provide an exhaustive factual account, only a short and plain
statement. Fed. R. Civ. P. 8(a). However, the allegations must
be sufficient to identify the manner by which the defendant
subjected the plaintiff to harm and the harm alleged must be one
for which the law affords a remedy. lgpal, 556 U.S. at 678.
Legal conclusions couched as facts and “threadbare recitals of
the elements of a cause of action” will not suffice. lgp§l, 556

U.S. at 678. See also Ocasio-Hernandez v. Fortuno-Burset, 640

 

F.3d l, 12 (lst Cir. 2011).
To the extent the plaintiff seeks review the earlier
rulings of the Middlesex Superior Court, this Court is without

subject matter jurisdiction to entertain what would be the

Case 1:18-cv-12092-NI\/|G Document 9 Filed 12/19/18 Page 4 of 6

functional equivalent of an appeal from a state judgment. Under
the Rooker-Feldman doctrine, a federal district court lacks
jurisdiction over a final judgment of a state court. See Geiger

v. Foley Hoag LLP Retirement Plan, 521 F.3d 60, 65 (1st Cir.

 

2008).

To the extent the plaintiff alleges collusion, the
complaint fails to allege one fact in support of such a claim.
To the extent the plaintiff seeks to assert a claim for
tobstruction of justice, private citizens lack a judicially
cognizable interest in the federal prosecution or non-

prosecution of another. See, e.g., Linda R.S. v. Richard D., 410

 

U.S. 614, 619 (1973); accord Nieves-Ramos v. Gonzalez, 737 F.

 

Supp. 727, 728 (D.P.R. 1990) (same). There is no private right
of action under the federal statutes for obstruction of justice.

See Harihar v. United States, No. 17-11109-DJC, 2017 WL 6551360

 

at *3 (D. Mass. Aug. 11, 2017).

For these reasons, and the reasons stated in the
defendant’s motion to dismiss, plaintiff’s complaint is subject
to dismissal for failing to state a claim upon which relief may
be granted.

C. Defendant’s Mbtion for Injunctive Relief

Defendant moves to have this Court enter an order

permanently enjoining the plaintiff from filing in federal court

any suit against the defendant involving the same or similar

Case 1:18-cv-12092-NI\/|G Document 9 Filed 12/19/18 Page 5 of 6

claims as are asserted in this action or plaintiff’s two state
court complaints, without prior leave of court. §§§ Docket No.
8. A district court has the power to enjoin litigants who abuse
the court system by filing groundless and vexatious litigation.

Elbery v. Louison, 201 F.3d 427, 1999 WL 1295871 at *2 (lst Cir.

 

1999) (per curiam)(citing Cok v. Family Court of Rhode Island,

 

985 F.2d 32, 34 (1st Cir. 1993)). ln addition to authority
under Rule 11 and 28 U.S.C. § 1927, a district court has the
inherent power to manage its own proceedings and to control the
conduct of litigants who appear before it through orders or the
issuance of monetary sanctions for bad-faith, vexatious, wanton

or oppressive behavior. See Chambers v. Nasco, Inc., 501 U.S.

 

32, 46-50 (1991); accord United States v. Kouri-Perez, 187 F.3d

 

1, 6-8 (lst Cir. l999)(same).

Here, the defendant alleges that on November 6, 2017, and
again on February 1, 2018, the plaintiff filed two actions
against the defendant asserting the same or similar claims as
asserted in the instant federal action. Plaintiff's earlier
actions were unsuccessful and on October 2, 2018, the state
court entered an order permanently enjoining the plaintiff from
bringing similar claims in state court without prior court

approval. See Higgins v. Verizon of New England, Inc., No.

 

1881cv01057 (Middlesex Superior Court Oct. 2, 2018).

Case 1:18-cv-12092-NI\/|G Document 9 Filed 12/19/18 Page 6 of 6

As noted by the defendant, plaintiff appears to be seeking
reinstatement of his unsuccessful state lawsuits against the
defendant. Given plaintiff’s litigious history and the lack of
plegal merit of the cases, this Court finds that plaintiff's
complaints are frivolous and that his conduct is vexatious and
an abuse of the processes of this Court for the administration
of justice.

In light of the above, plaintiff will be granted an
opportunity to show good cause (l) why he should not be subject
to the imposition of monetary sanctions should he make any
additional frivolous, vexatious and/or unreasonable submissions
to the Court and (2) why he should not be enjoined from filing
in this federal court any suit against the defendant involving
the same or similar claims absent permission from a district
judge.

ORDER

 

For the foregoing reasons, plaintiff is granted leave
to proceed ip fp£m§ pauperis. Plaintiff shall, within twenty-
one (21) days from the date of this Memorandum and Order, show
cause, in writing, why the defendant’s motions to dismiss and

for injunctive relief should not be granted.

So ordered. »
;zég/WJ W` §»YW
Na haniel M. Gorton

United States District Judge
Dated: Decembernz 2018

